Detailed Action
The instant application having Application No. 16/983,779 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 8/3/20. Claims 21-40 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant's drawings submitted 8/3/20 are acceptable for examination purposes. 

REJECTIONS NOT BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10733089. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the instant application are also recited in the claims of Patent No. 10733089, although using slightly different language. For example, Claim 21 of the instant application recites “an array of memory cells” whereas claim 1 of Patent No. 10733089 recites “an array of volatile memory cells.”

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al. (U.S. Patent No. 9,529,726), herein referred to as Alam et al.  in view of Madter et al. (U.S. Patent Application Publication No. 2006/0072369), herein referred to as Madter et al.
Referring to claim 21, Alam et al. disclose as claimed, an apparatus, comprising: an array of memory cells; a cache coupled to the array (see fig. 4, showing a memory array, and a cache coupled to the array); sensing circuitry comprising a plurality of sense amplifiers each coupled to the array; and a shared input/output (I/O) line shared by each of the plurality of sense amplifiers (see fig. 4, showing sense amplifiers coupled to the array as well, one for each column. As there is also column circuit drivers and column selection, there would be a shared I/O line. This is also illustrated by single operations one at a time, as illustrated in fig. 5-6); a command interface coupled to the cache and configured to provide commands to the cache along with corresponding column addresses and updated data received through the shared I/O line and to be written to the cache (see fig. 4, showing an external source coupled to the cache which would be a command interface. See. Col. 9,lines 34-56, where a command is sent from the external source to load a page from the memory to the cache using column addresses); 
Alam et al. disclose the claimed invention except for tracking circuitry coupled to the cache, wherein the tracking circuitry is configured to track write addresses of data written to the cache from the shared I/O line.  
However, Madter et al. disclose tracking circuitry coupled to the cache, wherein the tracking circuitry is configured to track write addresses of data written to the cache from the shared I/O line (see para. 33-34, where tag SRAM is used to track sectors as they are written to an SDRAM).  
Alam et al. and Madter et al. are analogous art because they are from the same field of endeavor of memory devices (see Alam et al., abstract and Madter et al., abstract, regarding memory devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alam et al. to comprise disclose tracking circuitry coupled to the cache, wherein the tracking circuitry is configured to track write addresses of data written to the cache from the shared I/O line, as taught by Madter et al., in order to allow more detailed information on when to write back data if it has been modified, or to view memory history for debugging.
As to claim 22, Alam et al. and Madter et al. also disclose the apparatus of claim 21, further comprising a controller coupled to the cache and configured to: send a command for copying cache data from the cache to the array, the command having an associated column address (see Alam et al., fig. 4, showing an external source coupled to the cache which sends commands. See col. 1, lines 15-22, where the external source is a controller. See col. 4, lines 24-47, where data is written back from the cache to the array, and would have an associated column address).  
As to claim 23, Alam et al. and Madter et al. also disclose the apparatus of claim 22, wherein the controller is further configured to transfer data from the shared I/O line to the sensing circuitry and selectably transfer data from the plurality of sense amplifiers to a portion of the array corresponding to a number of columns of memory cells (see Alam et al., col. 13, lines 12-35, where the controller or external source sends a write command. Data is edited or written to the cache and then transferred to the memory array via the sense amplifiers);   
As to claim 24, Alam et al. and Madter et al. also disclose the apparatus of claim 21, wherein the tracking circuitry comprises latch circuitry and the column addresses are latched in the latch circuitry (see Madter et al., para. 33-34 and 58, where the tracking circuitry uses an SRAM, which uses latches to store data values. Therefore, addresses would be latched in the SRAM).  
As to claim 26, Alam et al. and Madter et al. also disclose the apparatus of claim 21, wherein the tracking circuitry is configured to set a flag associated with a first column address in response to updated data associated with the first column address being written to the cache (see Alam et al., col. 13, lines 15-35, where a flag or dirty bit is set when updated data is written to the cache so that it may be written back to the memory array).  
As to claim 27, Alam et al. and Madter et al. also disclose the apparatus of claim 26, wherein the tracking circuitry further comprises a latch to store a data value that indicates the flag is set (see Madter et al., para. 33-34 and 58, where the tracking circuitry uses an SRAM, which uses latches to store data values. Therefore, the flag or dirty bit would be latched in the SRAM).  
As to claim 28, Alam et al. and Madter et al. also disclose the apparatus of claim 26, wherein the tracking circuitry is configured to not set a flag associated with a second column address in response to data associated with the second column address not being written to the cache (see Alam et al., col. 13, lines 15-35, where Alam checks different pages or column addresses and skips them if the write is not directed toward them. If the write is directed toward that address, then a dirty bit or flag is set only if data is dirty. Therefore, data that is not written or is already there and doesn’t need to be updated, would not have a flag set).  
As to claim 29, Alam et al. and Madter et al. also disclose the apparatus of claim 21, wherein the tracking circuitry is configured to latch a data value that corresponds to a column address associated with at least one of the write commands (see Madter et al., para. 33-34 and 58, where the tracking circuitry uses an SRAM, which uses latches to store data values, and therefore a data value such as a dirty bit associated with a column address would be latched).  
Claims 25 and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al. in view of Madter et al., and in view of Katayama et al. (U.S. Patent No. 5,875,452), herein referred to as Katayama et al.
As to claim 25, Alam et al. and Madter et al. disclose the claimed invention except for the apparatus of claim 24, wherein the tracking circuitry is further configured to track each of the column addresses associated with the updated data received to the cache via the command interface.  
However, Katayama et al. disclose wherein the tracking circuitry is further configured to track each of the column addresses associated with the updated data received to the cache via the command interface (see col. 27, lines 24, lines 10-24 and col. 27, lines 20-27, and col. 32, lines 53-60, where column address compare logic is used to compare column addresses to determine if a line is dirty).  
Alam et al. and Katayama et al. are analogous art because they are from the same field of endeavor of memory devices (see Alam et al., abstract and Katayama et al., abstract, regarding memory device operation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alam et al. to comprise disclose comparing the column addresses associated with the write command with the tracked column addresses, as taught by Katayama et al., in order to avoid data inconsistencies as well as comparing addresses during updating or write back for faster performance.
Referring to claim 30, Alam et al. disclose as claimed, A method, comprising: writing data stored in an array of memory cells to a cache (see fig. 4, showing a memory array, and a cache coupled to the array); updating a portion of the data stored in the cache, wherein the updated data is transferred via a shared input/output (I/O) line coupled to each of a plurality of sense amplifiers coupled to the array and via a compute component coupled to at least one of the plurality of sense amplifiers (see fig. 4, showing sense amplifiers coupled to the array as well, one for each column. As there is also column circuit drivers and column selection, there would be a shared I/O line. This is also illustrated by single operations one at a time, as illustrated in fig. 5-6ee fig. 4, showing sense amplifiers coupled to the array as well, one for each column. As there is also column circuit drivers and column selection, there would be a shared I/O line. This is also illustrated by single operations one at a time, as illustrated in fig. 5-6See. Col. 9, lines 34-56, where a command is sent from the external source to load a page from the memory to the cache using column addresses); and in response to receiving a write command, from a controller, to copy at least the updated portion of data from the cache to the array (see col. 13, lines 15-35, where a flag or dirty bit is set when updated data is written to the cache so that it may be written back to the memory array).
Alam et al. disclose the claimed invention except for tracking column addresses associated with the updated portion of the data; and comparing the column addresses associated with the write command with the tracked column addresses.  
However, Madter et al. disclose tracking column addresses associated with the updated portion of the data (see para. 33-34, where tag SRAM is used to track sectors as they are written to an SDRAM).  
Alam et al. and Madter et al. are analogous art because they are from the same field of endeavor of memory devices (see Alam et al., abstract and Madter et al., abstract, regarding memory devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alam et al. to comprise disclose tracking column addresses associated with the updated portion of the data, as taught by Madter et al., in order to allow more detailed information on when to write back data if it has been modified, or to view memory history for debugging.
	Alam et al. and Madter et al. disclose the claimed invention except for comparing the column addresses associated with the write command with the tracked column addresses.  
	However, Katayama et al. disclose comparing the column addresses associated with the write command with the tracked column addresses (see col. 27, lines 24, lines 10-24 and col. 27, lines 20-27, and col. 32, lines 53-60, where column address compare logic is used to compare column addresses to determine if a line is dirty).  
Alam et al. and Katayama et al. are analogous art because they are from the same field of endeavor of memory devices (see Alam et al., abstract and Katayama et al., abstract, regarding memory device operation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alam et al. to comprise disclose comparing the column addresses associated with the write command with the tracked column addresses, as taught by Katayama et al., in order to avoid data inconsistencies as well as comparing addresses during updating or write back for faster performance.

As to claim 31, Alam et al., Madter et al. and Katayama et al. also disclose the method of claim 30, further comprising, in response to the column addresses matching the tracked column addresses, writing the updated portion of the data associated with each of the matched column addresses to the array (see Alam et al., col. 13, lines 15-35, where a flag or dirty bit is set when updated data is written to the cache so that updated portions would be written back. See Katayama et al., col. 24, lines 10-24 and col. 27, lines 20-27 teach comparing using column addresses, which would take place when combined with Alam et al.).  
As to claim 32, Alam et al., Madter et al. and Katayama et al. also disclose the method of claim 31, further comprising not writing portions of the data associated with column addresses that do not match (see Alam et al., col. 13, lines 15-35, where a flag or dirty bit is set when updated data is written to the cache so that non-updated portions would not be written back. See Katayama et al., col. 24, lines 10-24 and col. 27, lines 20-27 teach comparing using column addresses, which would take place when combined with Alam et al.).  
As to claim 33, Alam et al., Madter et al. and Katayama et al. also disclose the method of claim 30, further comprising, in response to a command being sent via a command interface to update a portion of the data associated with column addresses and stored in the cache with data received across the shared I/O line, modifying the portion of the data associated with the command (see Alam et al., col. 13, lines 12-35, where the controller or external source sends a write command. Data is edited or written to the cache and then transferred to the memory array via the sense amplifiers).  
Referring to claim 34, Alam et al. disclose as claimed, an apparatus, comprising: an array of memory cells (see fig. 4, showing a memory array, and a cache coupled to the array); sensing circuitry comprising a plurality of sense amplifiers each coupled to the array; and a shared input/output (I/O) line shared by each of the plurality of sense amplifiers (see fig. 4, showing sense amplifiers coupled to the array as well, one for each column. As there is also column circuit drivers and column selection, there would be a shared I/O line. This is also illustrated by single operations one at a time, as illustrated in fig. 5-6); a controller coupled to a cache and configured to transfer data from the shared I/O line to the sensing circuitry and selectably transfer data from the plurality of sense amplifiers to a portion of the array corresponding to a number of columns of memory cells (see fig. 4, showing an external source coupled to the cache which sends commands. See col. 1, lines 15-22, where the external source is a controller. See col. 4, lines 24-47, where data is written back from the cache to the array, and would have an associated column address); a command interface coupled to the cache and configured to provide commands to the cache along with corresponding column addresses and updated data received through the shared I/O line and to be written to the cache (see fig. 4, showing an external source coupled to the cache which would be a command interface. See. Col. 9,lines 34-56, where a command is sent from the external source to load a page from the memory to the cache using column addresses); 
Alam et al. disclose the claimed invention except for tracking circuitry configured to compare the column address of one of the commands for copying cache data from the cache to the array to tracked addresses associated with the updated data received to the cache via the command interface. 
However, Madter et al. disclose for tracking circuitry to track addresses associated with the updated data received to the cache via the command interface (see para. 33-34, where tag SRAM is used to track sectors as they are written to an SDRAM).  
Alam et al. and Madter et al. are analogous art because they are from the same field of endeavor of memory devices (see Alam et al. and Madter et al., regarding memory devices).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alam et al. to comprise tracking circuitry to track addresses associated with the updated data received to the cache via the command interface, as taught by Madter et al., in order to allow more detailed information on when to write back data if it has been modified, or to view memory history for debugging.
Alam et al. and Madter et al. disclose the claimed invention except for comparing the column addresses associated with the write command with the tracked column addresses.  
	However, Katayama et al. disclose comparing the column addresses associated with the write command with the tracked column addresses (see col. 27, lines 24, lines 10-24 and col. 27, lines 20-27, and col. 32, lines 53-60, where column address compare logic is used to compare column addresses to determine if a line is dirty).  
Alam et al. and Katayama et al. are analogous art because they are from the same field of endeavor of memory devices (see Alam et al., abstract and Katayama et al., abstract, regarding memory device operation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alam et al. to comprise disclose comparing the column addresses associated with the write command with the tracked column addresses, as taught by Katayama et al., in order to avoid data inconsistencies as well as comparing addresses during updating or write back for faster performance.
As to claim 35, Alam et al., Madter et al. and Katayama et al. also disclose the apparatus of claim 34, wherein the controller is a DDR4 SDRAM controller (see Alam et al., col. 8, lines 24-44, where the memory may be any type of technology such as RAM. Therefore, DDR SDRAM would be included).  
As to claim 36, Alam et al., Madter et al. and Katayama et al. also disclose the apparatus of claim 34, wherein the controller is further configured to, in response to the tracking circuitry matching the column address and one of the tracked addresses, write data associated with the each of the matched column addresses from the cache to the array (see Alam et al., col. 13, lines 15-35, where a flag or dirty bit is set when updated data is written to the cache so that updated portions would be written back. See Katayama et al., col. 24, lines 10-24 and col. 27, lines 20-27 teach comparing using column addresses, which would take place when combined with Alam et al).  
As to claim 37, Alam et al., Madter et al. and Katayama et al. also disclose the apparatus of claim 36, wherein the controller is further configured to not write data associated with a column address that does not match a tracked address of the tracked addresses (see Alam et al., col. 13, lines 15-35, where a flag or dirty bit is set when updated data is written to the cache so that non-updated portions would not be written back. See Katayama et al., col. 24, lines 10-24 and col. 27, lines 20-27 teach comparing using column addresses, which would take place when combined with Alam et al).  .  
As to claim 38, Alam et al., Madter et al. and Katayama et al. also disclose the apparatus of claim 34, wherein the command interface is a DRAM command interface (see Alam et al., col. 8, lines 24-44, where the memory may be any type of technology such as RAM. Therefore, a DRAM interface would be used for communicating with the DRAM).  
As to claim 39, Alam et al., Madter et al. and Katayama et al. also disclose the apparatus of claim 34, wherein the controller is further configured to cause latching of a value in a latch in response to receiving a write command associated with a column address (see Madter et al., para. 33-34 and 58, where the tracking circuitry uses an SRAM, which uses latches to store data values. Therefore, a modified bit would be latched in response to receiving a write command associated with a column address).  
As to claim 40, Alam et al., Madter et al. and Katayama et al. also disclose the apparatus of claim 39, wherein the controller is further configured to cause: writing data associated with the latched value to the array; and clearing of the latched value in response to the writing of the data associated with the tracked column addresses to the array (see Alam et al., col. 7, lines 55-67, where modified or dirty data is written back to the memory array, the latched bit would be cleared in response, otherwise it would serve no purpose if it remained as dirty data. See Madter et al., para. 61, where modified cached data is moved to the memory array).

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 21-40 have received a first action on the merits and are the subject of a first action non-final.
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132